TOWNSEND, Circuit Judge.
The merchandise in question comprises certain shooks imported into the port of New York, and claimed to be free of duty under the provisions of paragraph 483 of the act of 1897. The board of general appraisers held that the shooks were dutiable, on the ground that the treasury regulations had not been complied with. Subsequently, however, under order of court, evidence was introduced by the importers, showing that they had complied in every essential particular with the regulations of the treasury relating to such matters, but that this evidence had not been presented to the board when it made its original finding. The decision of the board of general appraisers is reversed.